Exhibit 10.1

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT (this “Amendment”),
dated as of September 28, 2011, is by and between Horizon Lines, Inc. (the
“Parent”), a corporation duly organized and existing under the laws of the State
of Delaware, and all of its subsidiaries and any successors thereto
(collectively with the Parent, the “Company”) and the holder set forth on the
signature page (the “Exchanging Holder”) of the 4.25% convertible senior notes
due 2012 (the “Notes”) issued under the Indenture, dated as of August 8, 2007
(as amended, supplemented, or modified from time to time, the “Indenture”), by
and between the Parent, as issuer, and The Bank of New York Trust Company, N.A.,
as Trustee, in the aggregate principal amount of $330,000,000.00. Capitalized
terms not herein defined shall have the meanings set forth in the RSA (as
defined below).

RECITALS

WHEREAS, the Company and the Exchanging Holder are party to that certain
Restructuring Support Agreement dated as of August 26, 2011 (as amended
modified, or supplemented from time to time, the “RSA”); and

WHEREAS, the Company has requested that the Exchanging Holder amend the RSA and
the Exchanging Holder has agreed to amend the RSA in accordance with and subject
to the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereto agree as follows:

1. Amendments to the RSA.

1.1 Section 4(d) of the RSA is hereby amended by deleting the phrase “no later
than the first Business Day following the occurrence of the Effective Date” and
inserting in lieu thereof the date “October 7, 2011”.

1.2 Section 5.1(g) of the RSA is hereby amended by deleting the reference to
“September 30, 2011” and inserting in lieu thereof the clause “11:59 pm (New
York time) on October 7, 2011”.

1.3 Section 20 of the RSA is hereby amended by (i) deleting the “and” where it
appears between “24 and 25” and inserting in lieu thereof a comma, and
(ii) adding the following at the end thereof immediately before the period: “,
26 and 27”.

1.4 The RSA is hereby amended by adding the following Section 26 and Section 27
immediately after Section 25:

“Section 26. Corporate Governance and Management/Employee Incentive Plan



--------------------------------------------------------------------------------

The Company acknowledges that the terms set forth in the Restructuring Term
Sheet under the Headings “Corporate Governance” and “Management/Employee
Incentive Plan” will not be satisfied as of the Effective Date. As a result
thereof, the Company covenants and agrees that it shall:

(i) with respect to those candidates who will be designated by the Exchanging
Holder(s) to the Company’s board of directors (each a “Holder Designee”), in the
period between the closing of the Exchange Offer and the Effective Date,
nominate and subsequently elect (subject to the Company’s customary due
diligence process) such Holder Designee’s to the Company’s board of directors as
promptly as possible after the Effective Date but, in any event, by the earlier
to occur of (x) October 27, 2011 and (y) the first meeting of the Company’s
shareholders that occurs following the Effective Date (the “Meeting”);

(ii) if any Holder Designee is not timely elected as set forth in clause
(i) above, then the Company shall nominate the Holder Designees as a slate of
director candidates for approval by the shareholders at the Meeting (subject to
the Company’s customary due diligence process);

(iii) use reasonable best efforts to cause the Holder Designees to comprise a
majority of the Company’s board of directors at or prior to the Meeting;

(iv) use reasonable best efforts to implement a 1 to 25 reverse share split at
the Meeting;

(v) not adopt or propose any management incentive plan or make any grants of
stock, options or other compensation under any management incentive plan until
such time as all of the appointments and other actions set forth in subclauses
(i) and (ii) above shall have been effectuated; provided, however, that any
management incentive plan thereafter approved and implemented by the Company
shall be consistent in all respects with the terms set forth in the
Restructuring Term Sheet; and

(vi) if any Holder Designee is not elected to the Company’s board of directors
at or prior to the Meeting, then the Holder Designees who have been so elected
shall nominate and elect one or more candidates as necessary for the Holder
Designees elected pursuant to this subclause (vi), together with the Holder
Designees elected pursuant to subclauses (i) and (ii) above, to constitute a
majority of the Company’s board of directors.

Section 27. Record Date. The Exchanging Holder hereby covenants and agrees that
on the Equity Record Date it shall be the record holder of all equity of the
Company issued to the Exchanging Holder on the Effective Date.”.



--------------------------------------------------------------------------------

2. Effectiveness. In accordance with Section 16 of the RSA, this Amendment shall
be effective and binding upon the Company and the undersigned Exchanging Holder
as of the date (the “Amendment Effective Date”) on which: (i) the Company shall
have executed and delivered counterpart signature pages of this Amendment to
counsel to the Exchanging Holders and (ii) at least two-thirds of the Exchanging
Holders, each of which is a party to a Similar RSA, shall have executed and
delivered counterpart signature pages of this Amendment to counsel to the
Company.

3. Representations and Warranties. Each Party hereby represents and warrants
that as of the Amendment Effective Date, the representations and warranties
contained in Section 8 of the RSA are true and current in all material respects
on and as of Amendment Effective Date (and after giving pro forma effect to the
Transactions) to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date.

4. Effect Upon RSA. Except as specifically set forth herein, the RSA shall
remain in full force and effect and is hereby ratified and confirmed. The
parties hereto specifically acknowledge and agree that the RSA, as hereby
amended, is in full force and effect in accordance with its respective terms and
has not been modified, except pursuant to this Amendment. This Amendment shall
be deemed to be Definitive Documentation for all purposes under and in
connection with the RSA and the other Definitive Documentation and shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns. All references to the “RSA” in the Definitive
Documentation shall mean and refer to the RSA, as modified by this Amendment.

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

6. Headings. The headings of the sections, paragraphs and subsections of this
Amendment are inserted for convenience only and shall not affect the
interpretation hereof.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

HORIZON LINES, INC. By:  

 

  Name:   Title: HORIZON LINES HOLDING CORP. By:  

 

  Name:   Title: HORIZON LINES, LLC By:  

 

  Name:   Title: HORIZON LINES OF PUERTO RICO, INC. By:  

 

  Name:   Title: HAWAII STEVEDORES, INC. By:  

 

  Name:   Title:

Signature Page to First Amendment to Restructuring

Support Agreement



--------------------------------------------------------------------------------

HORIZON LOGISTICS, LLC By:  

 

  Name:   Title: H-L DISTRIBUTION SERVICE, LLC By:  

 

  Name:   Title: HORIZON LINES OF ALASKA, LLC By:  

 

  Name:   Title: HORIZON LINES OF GUAM, LLC By:  

 

  Name:   Title: HORIZON LINES VESSELS, LLC By:  

 

  Name:   Title:

Signature Page to First Amendment to Restructuring

Support Agreement



--------------------------------------------------------------------------------

SEA-LOGIX, LLC By:  

 

  Name:   Title: AERO LOGISTICS, LLC By:  

 

  Name:   Title: HORIZON SERVICES GROUP, LLC By:  

 

  Name:   Title:

Signature Page to First Amendment to Restructuring

Support Agreement



--------------------------------------------------------------------------------

EXCHANGING HOLDER:

[INSERT NAME OF EXCHANGING HOLDER]

By:

 

 

 

Name:

 

 

 

  Title:

 

 

Signature Page to First Amendment to Restructuring

Support Agreement